DETAILED ACTION
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Priority to Provisional Application 62/911203 filed 10/4/2019 is acknowledged.
Claims 1-30 are pending.
Claim Rejections - 35 USC § 103
1.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

2.	Claims 1-5, 7-9, 11-15, 17-21, 23, 24, 26-28, and 30 are rejected under 35 U.S.C. 103 as being unpatentable over Wang et al. (US20200382180A1, supported by Provisional Applications 62/887539 and 62/888088), hereafter Wang, in view of Yang et al. (US20180368083A1), hereafter Yang.

Regarding claim 1,
Wang discloses a method of wireless communication (Fig. 1-3) comprising transmitting, by a user equipment (UE) to a base station (BS), an indication of a maximum transmit power capability of the UE (paragraphs 439-54; UE reports capability 1-3 including full/maximum power capability), receiving, by the UE from the BS, a transmit precoding configuration based on the maximum transmit power capability of the UE (Fig. 1-3; paragraphs 119-121; UE received TPMI from gNB indicating codebook subset based on UE reported capability 1-3/mode 1-2), and transmitting, by the UE to the BS, a communication signal with a power level based on the transmit precoding configuration (i.e. Fig. 3, step 310; paragraph 121).
Wang discloses implementation via various baseband circuitry including 3G, 4G, 5G, 6G, etc. (paragraph 89), but does not expressly show TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports.
Yang discloses method and apparatus for uplink transmissions in mobile communications (Title) including TPMI signaling for each sub-band of a plurality of sub-bands indicating in downlink signaling (paragraphs 7, 8, 45).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports, as shown by Yang, thereby enabling dynamic power control for correlated transmission ranks and sub-band sizes.

Regarding claim 11,
Wang discloses a user equipment (UE), comprising: a processor; and a transceiver (Fig. 5-6) to transmit, to a base station (BS), an indication of a maximum transmit power capability of the UE (paragraphs 439-54; UE reports capability 1-3 including full/maximum power capability), receive, from the BS, a transmit precoding configuration based on the maximum transmit power capability of the UE (Fig. 1-3; paragraphs 119-121; UE received TPMI from gNB indicating codebook subset based on UE reported capability 1-3/mode 1-2), and transmit, to the BS, a communication signal with a power level based on the transmit precoding configuration (i.e. Fig. 3, step 310; paragraph 121).
Wang discloses implementation via various baseband circuitry including 3G, 4G, 5G, 6G, etc. (paragraph 89), but does not expressly show TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports.
Yang discloses method and apparatus for uplink transmissions in mobile communications (Title) including TPMI signaling for each sub-band of a plurality of sub-bands indicating in downlink signaling (paragraphs 7, 8, 45).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports, as shown by Yang, thereby enabling dynamic power control for correlated transmission ranks and sub-band sizes.

Regarding claim 19,
Wang discloses a method of wireless communication (i.e. Fig. 1-3) comprising receiving, by a base station (BS) from a user equipment (UE), an indication of a maximum transmit power capability of the UE (paragraphs 439-54; UE reports capability 1-3 including full/maximum power capability), transmitting, by the BS to the UE, a transmit precoding configuration based on the maximum transmit power capability of the UE (Fig. 1-3; paragraphs 119-121; UE received TPMI from gNB indicating codebook subset based on UE reported capability 1-3/mode 1-2), and receiving, by the BS from the UE, a communication signal with a power level based on the transmit precoding configuration (i.e. Fig. 3, step 310; paragraph 121).
Wang discloses implementation via various baseband circuitry including 3G, 4G, 5G, 6G, etc. (paragraph 89), but does not expressly show TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports.
Yang discloses method and apparatus for uplink transmissions in mobile communications (Title) including TPMI signaling for each sub-band of a plurality of sub-bands indicating in downlink signaling (paragraphs 7, 8, 45).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports, as shown by Yang, thereby enabling dynamic power control for correlated transmission ranks and sub-band sizes.

Regarding claim 26,
Wang discloses a base station (BS), comprising a processor and a transceiver (Fig. 5-6; paragraph 87; illustrated device includes UE or RAN node/gNB) to receive, from a user equipment (UE), an indication of a maximum transmit power capability of the UE (paragraphs 439-54; UE reports capability 1-3 including full/maximum power capability), transmit, to the UE, a transmit precoding configuration based on the maximum transmit power capability of the UE (Fig. 1-3; paragraphs 119-121; UE received TPMI from gNB indicating codebook subset based on UE reported capability 1-3/mode 1-2), and receive, from the UE, a communication signal with a power level based on the transmit precoding configuration (i.e. Fig. 3, step 310; paragraph 121).
Wang discloses implementation via various baseband circuitry including 3G, 4G, 5G, 6G, etc. (paragraph 89), but does not expressly show TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports.
Yang discloses method and apparatus for uplink transmissions in mobile communications (Title) including TPMI signaling for each sub-band of a plurality of sub-bands indicating in downlink signaling (paragraphs 7, 8, 45).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by TMPI per band for each band-band combination of a plurality of frequency bands that the UE supports, as shown by Yang, thereby enabling dynamic power control for correlated transmission ranks and sub-band sizes.

Regarding claims 2, 12, 20, and 27,
Wang discloses transmitting/receiving the indication includes a capability indicator indicating whether at least one of: each transmit chain of a set of transmit chains of the UE is capable of transmitting at a maximum power (i.e. full coherence); at least one transmit chain of the set of transmit chains of the VE is not capable of transmitting at the maximum power (i.e. partial coherence); or each transmit chain of the set of transmit chains of the UE is not capable of transmitting at the maximum power (i.e. non-coherence; paragraph 29; Fig. 4L).




Regarding claims 3, 13, 21, and 28,
Wang discloses transmitting/receiving the indication includes a mode indicator indicating that the UE supports a first mode (i.e. mode 1), and wherein the transmit precoding configuration indicates a codebook subset for uplink maximum full power transmission with a transform precoding enabled based on the first mode (Abstract; Fig. 1-3; paragraphs 38-51; codebook subset associated with TMPIs to enable a first mode of full power uplink transmission for UE).

Regarding claims 4, 14, 
Wang discloses UE is non-coherent (paragraph 29), wherein the transmit precoding configuration indicates usage of more than one antenna element included in the UE, and wherein transmitting the communication signal includes transmitting the communication signal using more than one antenna (Fig. 4A-G; paragraph 31-36; 2-4 antenna ports, various non-coherent TPMI indices).
Regarding claims 5 and 15,
Wang discloses UE is partially coherent (paragraph 29), wherein the transmit precoding configuration indicates usage of more than two antenna elements included in the UE, and wherein transmitting the communication signal includes transmitting the communication signal using more than two antennas (Fig. 4A-G; paragraph 31-36; 2-4 antenna ports, various partially-coherent TPMI indices).



Regarding claim 7, 17, 23, and 30,
Wang discloses the precoding configuration is a transmit precoding matrix indicator (TPMI) index (Fig. 4A-G; paragraph 31-36).

Regarding claim 8,
Wang discloses each component carrier (CC) has an associated power amplifier (Fig. 4L), and wherein transmitting the indication includes transmitting the indication on a per-CC basis (i.e. per rank/layer; paragraphs 39-51, 77, 102; Tables 1-3).

Regarding claims 9 and 24,
Wang discloses transmitting the indication includes transmitting an indication of a first maximum transmit power capability of the UE per band for each band-band combination that the UE supports (i.e. paragraphs 39-51, 77, 102; Tables 1-3).

3.	Claims 6, 10, 16, 22, 25, and 29 are rejected under 35 U.S.C. 103 as being unpatentable over Wang and Yang in view of Petersson et al. (US20200382180A1), hereafter Petersson. 

Regarding claim 6, 16, 22, and 29,
Wang discloses transmitting/receiving the indication includes transmitting a mode indicator indicating that the UE supports a second mode based on one or more antenna elements included in the UE (i.e. mode 2; paragraphs 52, 63, Tables 5-8) and broadly contemplates virtualization (Fig. 8, hypervisor 802; paragraph 113) but fails to expressly show specifying a virtual port for transmitting the communication signal.
Petersson discloses analogous transmission of reference signals form a terminal device (Title) using TPMI signaling (Fig. 6, S206; paragraph 5) in which uplink data is transmitted via virtual port (Fig. 4-6; Abstract; uplink reference signals transmitted in created virtual antenna port 520).
It would have been obvious to one of ordinary skill in the art before the time of effective filing to modify Wang by specifying a virtual port and transmitting the communication signal using the virtual port, as shown by Petersson, thereby improving the coverage and user throughput for users in the uplink.

Regarding claims 10 and 25,
The combination of Wang and Petersson further discloses transmitting/receiving the communication signal includes transmitting the communication signal via a virtual port, further comprising determining/scheduling the virtual port for physical uplink shared channel (PUSCH) (Wang: paragraphs 37, 134; Petersson: Fig. 6, S205-207).  See motivation above.

Response to Arguments
4.	Applicant’s arguments with respect to the amended claims have been considered but are moot because the new ground of rejection relies on the newly-cited Yang reference for any teaching or matter specifically challenged in the argument.

Conclusion
5. 	The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to GREGORY B SEFCHECK whose telephone number is (571)272-3098. The examiner can normally be reached Monday-Friday 6AM-4PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Ayaz Sheikh can be reached on 571-272-3795. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/GREGORY B SEFCHECK/Primary Examiner, Art Unit 2477